Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Demitres Coleman, Appellant                           Appeal from the 5th District Court of Bowie
                                                       County, Texas (Tr. Ct. No. 15F0535-005).
 No. 06-16-00002-CR         v.                         Opinion delivered by Chief Justice Morriss,
                                                       Justice Moseley and Justice Burgess
 The State of Texas, Appellee                          participating.   Concurring Opinion by
                                                       Justice Burgess.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Demitres Coleman, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 27, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk